11-974-cv
         Testa v. Hartford Life Ins.
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 16th day of May, two thousand twelve.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                RAYMOND J. LOHIER, JR.,
 8                CHRISTOPHER F. DRONEY,
 9                         Circuit Judges.
10
11       JOSEPHINE TESTA,
12
13                                     Plaintiff-Appellant,
14
15                      v.                                           11-974-cv
16
17       HARTFORD LIFE INSURANCE COMPANY
18
19                                     Defendant-Appellee,
20
21       MARSH & McLENNAN COMPANIES, INC.,
22
23                                     Defendant-Appellee.
24
25
26
27       FOR PLAINTIFF-APPELLANT:                     JASON NEWFIELD (Justin C.
28                                                    Frankel, on the brief), Frankel
29                                                    & Newfield, P.C., Garden City,
30                                                    NY.
31
32       FOR DEFENDANT-APPELLEE                       MICHAEL H. BERNSTEIN (Matthew P.
33       HARTFORD LIFE                                Mazzola, on the brief),
34       INSURANCE COMPANY:                           Sedgwick LLP, New York, NY.
35
36
 1   FOR DEFENDANT-APPELLEE      MICHAEL J. DELL (Natan M.
 2   MARSH & McLENNAN            Hamerman, on the brief), Kramer
 3   COMPANIES, INC.:            Levin Naftalis & Frankel LLP,
 4                               New York, NY.
 5
 6
 7        Appeal from the United States District Court for the
 8   Eastern District of New York (Block, J.).
 9
10       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

11   AND DECREED that the judgment of the United States District

12   Court for the Eastern District of New York is AFFIRMED.

13       Plaintiff-Appellant Josphine Testa ("Testa") appeals

14   from the March 1, 2011 Memorandum and Order of the United

15   States District Court for the Eastern District of New York

16   (Block, J.), granting summary judgment to the defendants-

17   appellees and dismissing Testa’s claims pursuant to the

18   Employee Retirement Income Security Act (“ERISA”).     Testa is

19   a member of employer-provided health care plans (the

20   “Plans”) governed by ERISA and administered by Defendant-

21   Appellee Hartford Life Insurance Company (“Hartford”), which

22   denied Testa’s claim for long-term disability benefits in

23   2008.   On appeal, Testa argues that Hartford’s decision was

24   not supported by substantial evidence and Hartford failed to

25   provide her a full and fair review of her claim as required

26   by ERISA.

27


                                   2
1        In an ERISA action, we review a district court's grant

2    of summary judgment de novo and apply the same legal

3    standard as the district court.    Firestone Tire & Rubber Co.

4    v. Bruch, 489 U.S. 101, 115 (1989).    “[W]here, as here,

5    written plan documents confer upon a plan administrator the

6    discretionary authority to determine eligibility, we will

7    not disturb the administrator's ultimate conclusion unless

8    it is ‘arbitrary and capricious.’”    Hobson v. Metro. Life

9    Ins. Co., 574 F.3d 75, 82 (2d Cir. 2009) (citation and

10   internal quotation marks omitted).    Under the arbitrary and

11   capricious standard, a decision to deny benefits will be

12   overturned only if it is "without reason, unsupported by

13   substantial evidence or erroneous as a matter of law."

14   Kinstler v. First Reliance Standard Life Ins. Co., 181 F.3d
15   243, 249 (2d Cir. 1999) (citation and internal quotation

16   marks omitted).

17       Hartford’s decision to terminate Testa’s disability

18   benefits was reasonable and supported by substantial

19   evidence.   Hartford relied on the opinions of three

20   independent physicians and one independent psychologist, all

21   of whom reviewed Testa’s medical record and independently

22   determined that there was insufficient evidence to support a

23   finding of total disability.   Specifically, as all doctors

                                    3
1    found—and the record on appeal demonstrates—virtually all of

2    Testa’s symptoms were self-reported and supported by little,

3    if any, objectively verifiable evidence.   Moreover, that

4    Hartford chose to credit its own doctors over Testa’s

5    treating physicians is not, in and of itself, grounds for

6    reversing the determination.   “Nothing in the Act . . .

7    suggests that plan administrators must accord special

8    deference to the opinions of treating physicians,” Black &

9    Decker Disability Plan v. Nord, 538 U.S. 822, 831 (2003),

10   and “courts have no warrant to require administrators

11   automatically to accord special weight to the opinions of a

12   claimant's physician; nor may courts impose on plan

13   administrators a discrete burden of explanation when they

14   credit reliable evidence that conflicts with a treating

15   physician's evaluation,” id. at 834.

16       Testa also contends that several procedural

17   irregularities evidence that Hartford failed to provide a

18   “full and fair review” of her claim as required by ERISA.

19   See 29 U.S.C. § 1133(2).   None of these claims has merit.

20   First, contrary to Testa’s contention otherwise, following

21   the initial denial of long-term disability benefits,

22   Hartford provided Testa with "adequate notice in writing

23   . . . setting forth the specific reasons for such denial,

                                    4
1    written in a manner calculated to be understood by the

2    participant."   29 U.S.C. § 1133(1).    To satisfy the ERISA

3    notice requirement, regulations provide that the

4    administrator must furnish the claimant with: "[t]he

5    specific reason or reasons for the adverse determination";

6    “[r]eference to the specific plan provisions on which the

7    determination is based”; "[a] description of any additional

8    material or information necessary for the claimant to

9    perfect the claim and an explanation of why such material or

10   information is necessary"; and “[a] description of the

11   plan’s review procedures and the time limits applicable to

12   such procedures.”     29 C.F.R. § 2560.503-1(g).   Substantial

13   compliance with the regulations is all that is needed to

14   constitute "adequate notice" under ERISA.     See Hobson, 574
15 F.3d at 87.

16       Here, Hartford's three-page letter, dated May 15, 2007,

17   notifying Testa of the denial of her long-term disability

18   benefits claim substantially complied with the ERISA notice

19   requirements.   The letter made specific reference to the

20   definition of “Total Disability” on which the denial was

21   based and provided information as to how to appeal the

22   denial of benefits.     The letter also explained that Testa's

23   claim was denied because "the information provided did not

                                     5
1    support any restrictions/limitations from a mental/nervous

2    condition" and "there was no data to support any long-term

3    cognitive or motor dysfunction due to migraine headaches or

4    any inability to sit and perform most fine motor and

5    fingering activities."

6        Second, Testa contends that Hartford improperly

7    required objective evidence of her medical conditions; she

8    notes that the Plans do not require objective proof to

9    approve a claim.   An administrator may require objective

10   medical support, even when the requirement "is not expressly

11   set out in the plan," so long as the claimant was so

12   notified.   Hobson, 574 F.3d at 88.     In Hartford's denial

13   letter, it informed Testa that "there was no data to support

14   any long-term cognitive or motor dysfunction due to migraine

15   headaches or any inability to sit and perform most fine

16   motor and fingering activities."      In light of this

17   notification, Hartford acted within its discretion in

18   requiring some objective evidence that Testa was totally

19   disabled.

20       Third, Testa’s claim that Hartford failed to retain

21   "appropriately qualified medical personnel" is unavailing.

22   ERISA regulations provide that the plan administrator must

23   retain physicians who have "appropriate training and

                                   6
1    experience in the field of medicine involved in the medical

2    judgment."     29 CFR § 2560.503-1(h)(3)(iii).    Hartford's

3    choice of independent physicians clearly satisfies this

4    provision.     Each independent consultant was licensed and/or

5    board certified in the requisite field of medicine

6    applicable to Testa's diagnosis.

7        Fourth, Testa’s argument that Hartford failed to

8    consider all of the evidence is meritless.       In its initial

9    decision, and at each stage of appeal, Hartford set forth an

10   exhaustive list of the evidence it had considered, and it

11   also offered Testa multiple opportunities to support her

12   claim with additional objective evidence.

13       Fifth, we reject Testa’s contention that the district

14   court should have considered materials outside the

15   administrative record.     A district court reviewing a denial

16   of disability benefits under ERISA is generally limited to

17   the materials in the administrative record.       See, e.g.,

18   Miller v. United Welfare Fund, 72 F.3d 1066, 1071 (2d Cir.

19   1995).   In any event, Testa’s contention that the extra-

20   record material demonstrates, inter alia, that Hartford has

21   a "pervasive culture of claim bias" is purely speculative

22   and thus there was no need for the district court to

23   consider it.

                                     7
1          Finally, there is no merit to Testa’s contention that

2    Hartford failed to properly consider her disability award

3    from the Social Security Administration (“SSA”).   While SSA

4    awards may be considered when determining whether a claimant

5    is disabled, a plan administrator is not bound by the award

6    and is not required to accord that determination any

7    "special deference."   Durakovic v. Bldg. Serv. 32 BJ Pension

8    Fund, 609 F.3d 133, 141 (2d Cir. 2010).   In its final denial

9    letter to Testa, Hartford noted that it considered the SSA

10   award but was not bound by it.    Although Hartford did not

11   explain why it did not credit the SSA award, it was not

12   required to do so, “especially in light of the substantial

13   evidence supporting its determination.”    Hobson, 574 F.3d at

14   92.

15         We have considered all of Testa’s remaining arguments

16   and, after a thorough review of the record, find them to be

17   without merit.   For the foregoing reasons, the judgment of

18   the district court is hereby AFFIRMED.

19                                FOR THE COURT:
20                                Catherine O’Hagan Wolfe, Clerk
21
22




                                   8